Citation Nr: 0523293	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of additional burial 
benefits.  



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1983 to 
October 1986, and from March 1988 to September 1992.  The 
veteran died in June 2000.  The appellant in this case is the 
veteran's mother.  She has been paid burial benefits at the 
non-service connected rate.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) that in pertinent part denied 
service connection for the cause of the veteran's death.  The 
present appellant is claiming entitlement to service 
connection for the cause of the veteran's death for the 
purpose of additional burial benefits.

The case was remanded for further development in February 
2004.   That development has been accomplished, and the file 
has been returned to the Board for appellate review.  


FINDINGS OF FACT

1. The veteran died at his home in June 2000.  The cause of 
death was listed on the death certificate as chronic alcohol 
abuse, with contributing factors of tobacco abuse and 
coronary artery disease.  The final autopsy diagnosis was 
atherosclerotic coronary artery disease and moderate hepatic 
steatosis. 

2.  There is no evidence of chronic alcohol or tobacco abuse, 
coronary artery disease, or liver disease in service.  There 
is no evidence of coronary artery disease or liver disease in 
service or within the first year following discharge from 
service. 
   
3.  At the time of his death, the veteran had service 
connection for the following disabilities: generalized 
anxiety disorder, rated 10 percent disabling; degenerative 
disc disease of the lumbar spine, rated 10 percent disabling; 
and, residuals of a fractured fifth metatarsal, right hand.  
There is no evidence that any of these disabilities 
contributed in any degree to the veteran's death.

4.  The veteran served in Southwest Asia during the Persian 
Gulf War.  There is no indication that the veteran had an 
undiagnosed illness consequent to the Persian Gulf War that 
contributed to his death.


CONCLUSIONS OF LAW

1.  Coronary artery disease and hepatic steatosis were not 
incurred in or aggravated by service, and, as pertinent, may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 
(West 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death for 
the purposed of additional death pension benefits.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2005); 38 C.F.R. §§ 3.102, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2005)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for cause of the veteran's death was 
received in June 2001; the claim was denied by rating 
decision in April 2002.  RO sent appellant a VCAA duty-to-
assist letter in August 2001, prior to the rating decision, 
and another VCAA duty-to-assist letter in February 2004 
during the pendancy of this appeal.  Neither of these two 
duty-to-assist letters expressly satisfied the fourth element 
("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to this claim.  The VCAA 
duty-to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in January 2003, and the 
Supplemental Statements of the Case (SSOC) in May 2003 and 
May 2005 all listed the evidence on file that had been 
considered in formulation of the decision.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.112 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his or her claim.  In general, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained the veteran's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  RO also obtained the 
death certificate and the autopsy report pertaining to the 
veteran's death.  Appellant was advised of her right to 
testify in a hearing before RO or before the Board, but she 
has not opted to do so.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The veteran's service medical records are on file.  His 
enlistment physical examination in May 1983 noted no 
significant abnormalities.  In June 1984, the veteran 
complained of tightness in the chest and reported history of 
heart murmur, but examination revealed a normal heart.  In 
August 1986, the veteran reported history of heart murmur at 
age 13, but examination revealed no current heart murmur.  
The veteran waived separation medical examination in October 
1986.   He was apparently recalled for physical examination 
in February 1987, at which time he reported history of 
coughing up blood, swollen or painful joints, frequent 
trouble sleeping, and depression or excessive worry; the 
examiner noted that the veteran's anxiety was consequent to 
two serious illnesses in his family at the time.  The 
physical examination in February 1987 revealed no significant 
abnormalities. 

Service medical records show that the veteran was command-
referred for alcohol abuse counseling in August 1984; the 
counselor noted "not progressing" in November 1984 and 
February 1985, but noted "progressing" and "program 
completed" in May 1985.  A note from January 1990 shows that 
appellant was enrolled in an alcohol abuse program at that 
time.  

In April 1993, the veteran submitted a claim for service 
connection for insomnia since 1990, and for nervous condition 
since 1992.  

The veteran had a VA general medical examination in September 
1993.  The veteran's cardiovascular and digestive systems 
were noted as "normal."

The veteran also had a VA neuropsychiatric examination in 
September 1993.  The veteran reported a history of anxiety of 
several years duration, becoming progressively worse.  The 
veteran reported that his anxiety caused him to lie awake 
worrying about day-to-day affairs.  The examiner noted 
generalized anxiety disorder.

A rating decision in December 1993 granted service connection 
for anxiety disorder (rated as 10 percent disabling), 
degenerative disc disease (10 percent disabling), and history 
of fractured fifth metacarpal of the right hand (rated as not 
compensable).  

The veteran had a VA "Persian Gulf" examination in 
September 1995.  He complained of right upper lung mass with 
cough, poor memory, and sleep difficulties.  Chest X-ray 
and/or chest CT revealed a cavitary mass, 3.3 x 4.4 cm, 
probably an infection; labs were within normal limits.  The 
veteran reported that he was exposed to smoke from burning 
oil fields in Kuwait and Saudi Arabia.  He reported that he 
currently smoked 1/2 pack of cigarettes per day and drank 1 
case of alcohol per month.

The veteran had a VA chest X-ray in October 1995.  The 
impression was right upper lobe mass, rule out neoplasm.  A 
subsequent pathology report in October 1995, following needle 
biopsy, was negative for malignant cells.  Chest X-ray two 
weeks after the first series showed that the right upper lobe 
density had been partially resolved.

The veteran had inpatient treatment at the VA Medical Center 
in October 1995 for complaint of productive cough, reportedly 
since he returned home from the Persian Gulf in May 1991.  He 
reported a history of smoking two packs of cigarettes per day 
for the past five years.  Appellant was treated with a 
regimen of antibiotics.      Discharge diagnosis was 
anaerobic right upper lung lobe abscess.

The veteran was followed up at the VA pulmonary clinic after 
his discharge from inpatient treatment.  VA chest X-ray in 
February and May 1996 show that the right upper lobe abscess 
had continued to resolve, and that the heart was normal in 
size.  
   
The veteran died at his home in June 2000.  The initial death 
certificate listed no cause of death pending necropsy and 
toxicology results.  The medicolegal autopsy, conducted in 
July 2000, listed diagnosis of atherosclerotic coronary 
artery disease, moderate hepatic steatosis, and early, 
moderate decomposition.  The subsequent supplemental death 
certificate, issued in August 2000, listed cause of death as 
"effects of chronic alcohol use" with contributing factors 
of tobacco abuse and coronary artery disease.

At the time of the veteran's death, he was service-connected 
for anxiety disorder (10 percent disability), degenerative 
disc disease of the lumbar spine (10 percent disability), and 
history of fracture fifth metacarpal of the right hand (0 
percent disability).  His combined evaluation for 
compensation was 20 percent.
                          
Appellant submitted a letter to VA in June 2001 stating that 
she should have been paid more than $300.00, and that the 
veteran had many problems after Desert Storm.  RO considered 
the letter to be a claim for service connection for cause of 
death and possibly for parent's dependency indemnity 
compensation (DIC).

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in August 2001 stating that she was not seeking DIC 
at this time, but instead was seeking service-connected 
burial allowance.  Appellant asserted that the veteran had 
died from undiagnosed illness incurred in the Persian Gulf 
War.

The veteran was interred in Western Carolina State Veterans 
Cemetery.  VA authorized payment of $150.00 to the cemetery 
in July 2000. 

Appellant submitted a claim for burial benefits in July 2000.  
At the time, she indicated that she was not claiming that the 
cause of death was due to service.  In August 2000, VA 
approved payment of $300.00 to the funeral home, based on 
burial benefits for nonservice-connected death.

The file contains a VARO note showing that the staff of H. 
Ross Perot called VARO in March 2001 to express interest in 
the case.  Mr. Perot had been contacted by appellant, who was 
upset at the small amount ($300.00) of the burial benefit and 
upset about the notation that the veteran had not died of 
service-connected causes. 

RO issued a rating decision in April 2002 that denied service 
connection for cause of death.  Appellant submitted a Notice 
of Disagreement (NOD) in October 2002 expressing her firm 
belief that Desert Storm had caused the veteran's death.

Appellant submitted a Statement in Support of Claim in March 
2003 asserting that the veteran had a heart murmur in 
service.  She submitted a VA Form 9 in March 2003 that 
asserted the veteran had chest pains in service, and 
something should have been done.

III.  Analysis

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.   For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2005); 38 C.F.R. 
§ 3.312 (2004).

According to the autopsy report, the veteran's death was 
caused by atherosclerotic coronary artery disease and hepatic 
steatosis.  The veteran did not have service connection for 
either of these conditions at the time of his death.

Service connection may be granted for a disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 
C.F.R. § 3.303 (2003).   Review of the service medical 
records shows that neither coronary artery disease nor 
hepatic steatosis were diagnosed or treated in service, nor 
did the symptoms of these diseases become manifest while the 
veteran was on active service.

Service connection will be presumed for certain chronic 
diseases that become manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2005); 38 C.F.R. §§ 3.307, 3.309 
(2003).   Cardiovascular-renal disease may be presumed, but 
it needs to be shown within the 1 year after service.  In 
fact, there is no evidence that the symptoms of any of these 
conditions became manifest during the year after the 
veteran's separation from service.  The veteran had a VA 
general medical examination in September 1993, almost exactly 
one year after his discharge, which did not note any cardiac 
or hepatic abnormality.

At the time of his death, the veteran had service connection 
for anxiety disorder, degenerative disc disease of the lumbar 
spine, and residuals of fractured metacarpal of the right 
hand.  There is no evidence that any of these service-
connected disabilities were the proximate cause of the 
veteran's atherosclerotic coronary artery disease or hepatic 
steatosis.

While the autopsy report listed medical diagnosis of coronary 
artery disease and hepatic steatosis, the death certificate 
listed behavioral cause of death of chronic alcohol abuse, 
with contributing factors of tobacco abuse and coronary 
artery disease.  There is evidence in the service records 
that the veteran was referred to alcohol abuse counseling on 
at least two occasions, but there is no indication that 
appellant had a chronic problem with alcohol or tobacco abuse 
at the time of his separation from service.

Appellant has stated that she believes the veteran had a 
heart murmur in service, which caused or contributed to the 
coronary artery disease that is one of the causes of the 
veteran's death.  The service medical record does show that 
appellant reported on at least two occasions that he had a 
history of heart murmur, but on both occasions medical 
examination failed to corroborate the presence of a heart 
murmur.  As noted above, there is no indication of a 
cardiovascular disease, including coronary artery disease, 
during military service or during the first year after 
discharge.  

Appellant has also stated that she believes the veteran died 
as a result of an undiagnosed illness from the Persian Gulf 
War.  Service connection may be established for a claimant 
who is a Persian Gulf veteran who exhibits objective 
manifestations of a qualifying chronic disability, provided 
that such disability (i) became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2004). 

"Qualifying chronic disability" means a chronic disability 
resulting from any of the following, or any combination of 
the following: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome, (2) fibromyalgia, or (3) irritable bowel 
syndrome; (C) any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2004).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities; chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered "medically unexplained."  38 C.F.R. 
§ 3.317(a)(2)(ii) (2004). 

The term "objective indications of chronic disability" 
refers to signs in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2004).

Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period, are 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs and symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2004).
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs and 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the upper or lower respiratory system, (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (2004).

Service connection is not established: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations in the Persian Gulf War, or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness, or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c) (2004).

In this case, there is no indication that the veteran had any 
of the signs or symptoms indicative of a chronic multisymptom 
illness except sleep disorder (insomnia) and 
neuropsychological signs or symptoms (anxiety disorder), but 
the evidence clearly shows that appellant had these symptoms 
in February 1987, prior to the Persian Gulf War.  Even if 
arguendo the veteran in fact had an undiagnosed illness at 
the time of his death, there is no indication that he died 
from it, since the conditions that were cited in the death 
certificate and the autopsy (coronary artery disease, hepatic 
steatosis, chronic alcohol abuse, and tobacco abuse) are not 
associated with the manifestations of an undiagnosed illness.  
In fact, alcohol abuse is specifically cited as a type of 
willful misconduct that would preclude service connection. 

Based on the analysis above, the Board finds that the 
evidence does not show that the veteran's military service, 
or his service-connected disabilities, caused or contributed 
to his death.   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2005); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for the cause of the veteran's death is 
denied for the purposes of additional burial benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


